Title: John Adams to David Humphreys, 4 Mar. 1786
From: Adams, John
To: Humphreys, David


          
            
              Dear Sir
            
            

              London

               March 4. 1786
            
          

          I wrote you a few days agone, and least that Letter Should miscarry
            I write again to beg of you to procure a Passage in the April Packett from L’orient for
            a Gentleman and Lady to New York. They will have only one Maid servant.
          yours affectionately
          
            
              John Adams
            
          
        